Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 1 of 18 Page ID #:207




                                     1                               John E. Sweeney,
                                                                              Sweene , Esq.  (State Bar No. 116285)
                                                                                        Es . 1(VSItate      116285)
                                   OOOQONUIAUJNH



                                                                           SWEEN Y.FI
                                                                     THE SWEENEY         FIRM_
                                     2                                                      Su1te 305
                                                                     315 S. Beverly Drive, Suite
                                                                     Beverly Hills,
                                                                              HlllS, CA 90212
                                     3                               Tel. No.:.
                                                                          No.: (310)  277-9595 / Fax No.: (310) 277-0177
                                                                                (310)277-9595
                                                                     E-Mail: Jes@t
                                                                              jes@thesweeneyfirm.com
                                                                                      esweeneyfirnicom
                                     4
                                                                                         Es . (State Bar No. 105436)
                                                                     Steven C. Glickman, Esq.                105436)
                                     5                               Nicole E. Hoikka,
                                                                     N1cole    H01kka, Esq.
                                                                                       ESIlC(State
                                                                                              tate Bar No. 306324)
                                     6
                                                                     GLICKMAN & GLICKMAN,
                                                                                GL   MAN,
                                                                     A LAW CORPORATION
                                     7                               9460 Wilshire Boulevard, Suite 330
                                                                     Beverly Hills,
                                                                              HlllS, CA 90212
                                     8                               Tel. No.: (310) 273-4040 / Fax No.: (310) 273-0829
                                                                     E-Mail: scg@glickman-law.com
                                                                              sc    glickman-lawcom
                                     9                               E-Mail: neh@glickman-law.com
                                                                     E-Mallzne       ghckman-law.com

10                                                                   Attorneys for Plaintiff SHELDON LOCKETT; MICHELLE DAVIS;
NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t
                                      OOQONMAUJNHOQOOQONUIAUJNl-‘O




11                                                                   and CLYDE DAVIS
12                                                                                       UNITED STATES DISTRICT COURT
13
                                                                                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15
                                                                     SHELDON LOCKETT; MICHELLE            )    Case No.: 2:18-cv-5838-PJW
                                                                                                                         2: 18-cv-5838-PJW
16                                                                                                        )
                                                                     DAVIS; and CLYDE DAVIS,              )    Assigned to Hon.
                                                                                                                           Hon. Patrick].
                                                                                                                                 Patrick J. Walsh,
                                                                                                                                            Walsh,
17                                                                                                        )    Magistrate Judge
                                                                                        Plaintiffs,       )
18                                                                                                        )
                                                                                                          )    SECOND AMENDED COMPLAINT
19                                                                                v.
                                                                                  V.
                                                                                                          )    FOR DAMAGES
                                                                                                          )
20                                                                                                        )        1. Excessive Force (42 USC § 1983)
                                                                     COUNTY OF LOS ANGELES, a             )        2. Failure to Properly Screen, Hire,
21                                                                                                        )           Train, Supervise,
                                                                                                                             Su erv1se, and Discipline
                                                                     public entity; LOS ANGELES           )           (Monell Violation)
                                                                                                                                iolation) (42 USC § 1983)
22                                                                   COUNTY SHERIFF’S
                                                                                 SHERIFF’S                )        3. Unreasonable Search and Seizure
                                                                     DEPARTMENT, a law enforcement ))                 (42 USC § 1983)
23
                                                                     agency; SHERIFF JIM McDONNELL; )
                                                                                                          )    DEMAND FOR JURY TRIAL
24                                                                   MIZRAIN ORREGO, a Deputy Los
                                                                                                          )
25                                                                   Angeles County Sheriff; SAMUEL       )
                                                                     ALDAMA, a Deputy Los Angeles         )
26                                                                   County Sheriff; and DOES 11 through ))
27                                                                   100,
                                                                     100, inclusive,                      )
                                                                                                          )
28                                                                                                        )
                                                                                        Defendants.       )
                                                                                                              1l
                                                                                   SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 2 of 18 Page ID #:208




                                     1                                     The following is a complaint for damages brought by Plaintiffs SHELDON
                                   OOOQONUIAUJNH




                                     2                               LOCKETT (hereinafter
                                                                             (hereinafter “LOCKETT”),
                                                                                          “LOCKETT”), MICHELLE DAVIS, and CLYDE DAVIS
                                     3                               (hereinafter, collectively, “Plaintiffs”),
                                                                                                 “Plaintiffs”), by and through their attorneys, who allege on
                                     4                               information and belief
                                                                                     belief as follows:
                                     5                                     1.
                                                                           1.     This is a civil rights action seeking monetary damages from Defendants
                                     6                               for use of excessive force and the violation of various civil rights, resulting in
                                     7                               injuries and damages to Plaintiff LOCKETT in the city of Compton, California on
                                     8                               January 15,
                                                                             15, 2016, and to Plaintiffs MICHELLE DAVIS and CLYDE DAVIS in

                                     9                               Harbor City, California in or around February 2016.
10                                                                         2.     This action is brought pursuant to 42 U.S.C. §§ 1983
                                                                                                                                  1983 and 1988,
                                                                                                                                           1988, and the
NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t
                                      OOQONMAUJNHOQOOQONUIAUJNl-‘O




11                                                                   Fourth and Fourteenth Amendments of the United States Constitution as well as the
12                                                                   Constitution and laws of the State of California.
13                                                                                              JURISDICTION AND VENUE
14                                                                         3.     Jurisdiction is founded upon 28 U.S.C. §§ 1331
                                                                                                                            1331 and 1343(a)(3)-(4),
                                                                                                                                     1343(a)(3)-(4), and
15                                                                   the aforementioned statutory and constitutional provisions. Plaintiffs further invoke
16                                                                   the supplemental jurisdiction of this Court pursuant to 28 U.S.C. § 1367
                                                                                                                                         1367 to hear and
17                                                                   decide claims arising under state law.
18                                                                         4.     The events, acts, and/or omissions complained of herein occurred in the
19                                                                   cities of
                                                                            of Compton and Harbor City, Los Angeles County, California. This action is
20                                                                   properly assigned to the Western Division of the United States District Court for the
21                                                                   Central District of California.
22                                                                                               PARTIES TO THE ACTION
23                                                                         5.     Plaintiffs LOCKETT, MICHELLE DAVIS, and CLYDE DAVIS were
24                                                                   individuals residing in the County of Los Angeles, California.
25                                                                         6.     Defendant
                                                                                  Defendant COUNTY
                                                                                            COUNTY OF
                                                                                                   OF LOS ANGELES (hereinafter
                                                                                                      LOS ANGELES (hereinafter “COUNTY”)
                                                                                                                               “COUNTY”) is
                                                                                                                                         is
26                                                                   now, and all times mentioned in this complaint was, a municipal corporation and
27                                                                   political subdivision organized and existing under the laws of the State of California.
28                                                                   The COUNTY owns, operates, manages, directs, and controls Defendant LOS

                                                                                                                 2
                                                                                    SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 3 of 18 Page ID #:209




                                     1                             ANGELES COUNTY SHERIFF’S
                                                                                  SHERIFF’S DEPARTMENT
                                                                                            DEPARTMENT (hereinafter
                                                                                                       (hereinafter
                                   OOOQONUIAWNH




                                     2                             “DEPARTMENT”),
                                                                   “DEPARTMENT”), an
                                                                                  an operating
                                                                                     operating department
                                                                                               department of the COUNTY.
                                                                                                          of the
                                     3                                   7.                           MCDONNELL (hereinafter
                                                                                Defendant SHERIFF JIM McDONNELL (hereinafter “SHERIFF”)
                                                                                                                             “SHERIFF”) at
                                     4                             all material times was employed as Sheriff for the Defendant DEPARTMENT by
                                     5                             Defendant COUNTY.
                                     6                                   8.     Defendant
                                                                                Defendant Deputy
                                                                                          Deputy MIZRAIN
                                                                                                 MIZRAIN ORREGO
                                                                                                         ORREGO (hereinafter
                                                                                                                (hereinafter “ORREGO”)
                                                                                                                             “ORREGO”) at
                                                                                                                                       at
                                     7                             all material times was employed as a deputy sheriff of the Defendant
                                     8                             DEPARTMENT by Defendant COUNTY.
                                     9                                   9.     Defendant
                                                                                Defendant Deputy
                                                                                          Deputy SAMUEL
                                                                                                 SAMUEL ALDAMA
                                                                                                        ALDAMA (hereinafter
                                                                                                               (hereinafter “ALDAMA”)
                                                                                                                            “ALDAMA”) at
                                                                                                                                      at
10                                                                 all material times was employed as a deputy sheriff of the Defendant
NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t
                                      OOQONMAWNHOQOOQONUIAWNt-‘O




11                                                                 DEPARTMENT by Defendant COUNTY.
12                                                                       10.
                                                                         10.    In doing the acts alleged in this complaint, Defendants SHERIFF,
13                                                                 ORREGO, and ALDAMA were acting under color of statutes, ordinances,
14                                                                 regulations, customs, laws, and usages of Defendant COUNTY, Defendant
15                                                                 DEPARTMENT, and the State of California under their respective offices.
                                                                                                                                  ofﬁces.
16                                                                       11.
                                                                         11.    Plaintiffs are ignorant of the true names and/or capacities of Defendants
17                                                                 sued herein as DOE defendants 11 through 100,
                                                                                                            100, inclusive, and therefore sues these
18                                                                                    ﬁctitious names. Plaintiffs will amend this complaint to allege
                                                                   Defendants by such fictitious
19                                                                 their true names and capacities when ascertained. Plaintiffs are informed and believe
20                                                                                                     ﬁctitiously named Defendants is responsible in
                                                                   and thereon allege that each of the fictitiously
21                                                                 some manner for the occurrences herein alleged, and that the Plaintiffs’
                                                                                                                                Plaintiffs’ injuries as
22                                                                 herein alleged were proximately caused by the acts and/or omissions of said
23                                                                 ﬁctitiously named Defendants.
                                                                   fictitiously
24                                                                       12.
                                                                         12.    DOE Defendants 11 through 20, and each of them, are and were at all
25                                                                 times relevant hereto, employees, deputy sheriffs, police officers,
                                                                                                                             ofﬁcers, sergeants,
26                                                                 investigators, and other supervisor police and civilian employees of COUNTY,
27                                                                 acting within their capacity as employees, agents, and servants of the Defendant
28                                                                 COUNTY. These Defendants were at all times herein alleged acting within the

                                                                                                              3
                                                                                  SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 4 of 18 Page ID #:210




                                     1                               course and scope of that employment and agency. DOES 11 through 20 are sued
                                   OOOQONUIAUJNH




                                     2                               individually and in their capacity as deputies, officers,
                                                                                                                     ofﬁcers, sergeants, captains,
                                     3                               detectives, and other police officers
                                                                                                  ofﬁcers for Defendant COUNTY.
                                     4                                     13.
                                                                           13.    Plaintiffs are informed and believe and thereon allege that each of the
                                     5                               Defendants sued herein was negligently, wrongfully, and otherwise responsible in
                                     6                               some manner for the events and happenings as hereinafter described, and
                                     7                               proximately caused injuries and damages to Plaintiffs. Further, one or more DOE
                                     8                               defendants was at all material times responsible for the hiring, training, supervision,
                                     9                               and discipline of the Defendants, including DOE Defendants.
10                                                                         14.
                                                                           l4.    Plaintiffs are informed and believe, and thereon allege, that each of the
NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t
                                      OOQONMAUJNHOQOOQONUIAUJNl-‘O




11                                                                   Defendants was at all material times an agent, servant, employee, partner, joint
12                                                                   venture, co-conspirator, and/or alter ego of the remaining Defendants, and in doing
13                                                                   the things herein alleged, was acting within the course and scope of that relationship.
14                                                                         15.
                                                                           15.    Plaintiffs are further informed and believe, and thereon allege, that each
15                                                                   Defendant herein gave consent, aid, and assistance to each of the remaining
16                                                                   Defendants, and ratified
                                                                                     ratiﬁed and/or authorized the acts or omissions of each Defendant
17                                                                   as alleged herein, except as may be hereinafter otherwise specifically
                                                                                                                               speciﬁcally alleged. At all
18                                                                   material times, each Defendant was jointly engaged in tortious activity resulting in
19                                                                   the deprivation of Plaintiffs’ constitutional rights and other harm.
20                                                                         16.
                                                                           16.    The acts and omissions of all Defendants as set forth herein were at all
21                                                                   material times pursuant to the actual custom, policies, practices, and procedures of
22                                                                   the DEPARTMENT.
23                                                                         17.
                                                                           17.    At all material times, each Defendant acted under color of the laws,
24                                                                   statutes, ordinances, and regulations of the State of California.
25                                                                         18.
                                                                           18.    This complaint may be pled in the alternative pursuant to Federal Rules
26                                                                   of
                                                                     of Civil Procedure, Rule 8(d)(2).
27                                                                                  FACTS COMMON TO ALL CAUSES OF ACTION
28                                                                         19.
                                                                           l9.    Plaintiffs reallege each and every paragraph in this complaint as if it is

                                                                                                                 44
                                                                                    SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 5 of 18 Page ID #:211




                                     1                               fully set forth here.
                                   OOOQONUIAUJNH




                                     2                                      20.    This complaint concerns an incident that took place on January 15,
                                                                                                                                                  15,
                                     3                               2016 in the City of Compton, California near 910 North Oleander Avenue.
                                     4                                      21.    On said date and at said location, in the early afternoon hours and in
                                     5                               broad daylight, Defendants ORREGO and ALDAMA drove in a Sheriff’s
                                                                                                                             Sheriff s radio car
                                     6                               in a rapid and aggressive manner toward Plaintiff LOCKETT, who was simply
                                     7                               standing
                                                                     standing near
                                                                              near the
                                                                                   the front
                                                                                       front of his Godmother’s
                                                                                             of his Godmother’s home with aa friend.
                                                                                                                home with    friend.
                                     8                                      22.    Defendants ORREGO and ALDAMA exited the radio car with their
                                     9                               guns drawn and trained on Plaintiff LOCKETT and his friend, shouting commands
10                                                                   in loud voices.
NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t
                                      OOQONMAUJNHOQOOQONUIAUJNl-‘O




11                                                                          23.    Plaintiff LOCKETT and his friend had not committed any crime and
12                                                                   were not in possession of any weapon whatsoever.
13                                                                          24.    Because of the aggressive, unreasonable, and illegal actions of
14                                                                   Defendants ORREGO and ALDAMA, Plaintiff LOCKETT became frightened for
15                                                                   his life and ran.
16                                                                          25.    At that point, Defendants ORREGO and ALDAMA transmitted a false
17                                                                   Sheriff’s
                                                                     Sheriff’ s Department radio broadcast that stated that Plaintiff LOCKETT produced a
18                                                                                                   ﬂeeing.
                                                                     gun from his waist area and was fleeing.
19                                                                          26.    Said false radio broadcast precipitated the response of several other
20                                                                   deputies.
21                                                                          27.    Plaintiff LOCKETT was found by Defendants, and each of them,
22                                                                   hiding and frightened in back of a nearby home where he attempted to surrender to
23                                                                   deputies. Nevertheless, Defendants ALDAMA and ORREGO severely battered
24                                                                                                ﬁsts, feet, batons, and Taser electronic weapons about
                                                                     Plaintiff LOCKETT with their fists,
25                                                                   Plaintiff LOCKETT’S head, arms, torso and legs.
26                                                                          28.    Simultaneous to said battering of Plaintiff LOCKETT, who is African
27                                                                   American, Defendants ORREGO and ALDAMA, who are Latino, were yelling at
28                                                                   him using the
                                                                     him using the vile racial epithet
                                                                                   vile racial epithet “Nigger”
                                                                                                       “Nigger” repeatedly.
                                                                                                                repeatedly.

                                                                                                                 5
                                                                                       SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 6 of 18 Page ID #:212




                                     1                                      29.   After Defendants and each of them had Plaintiff LOCKETT under
                                   OOOQONUIAUJNH




                                     2                               arrest, one of the Defendant deputies purposefully and violently rammed the end of a
                                     3                               police baton in the eye socket of Plaintiff LOCKETT which caused him permanent
                                     4                               damage.
                                     5                                      30.   At no time prior to said severe beating of Plaintiff LOCKETT did he
                                     6                               pose any threat, in any manner, to Defendants ORREGO and ALDAMA and DOES
                                     7                               11 through 100.
                                                                                100.
                                     8                                      31.   Although Defendants ORREGO and ALDAMA knew that Plaintiff
                                     9                                                                                       ﬁled a false police
                                                                     LOCKETT had not committed any crime, they arrested him, filed
10                                                                                                                                        ﬁled against
NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t




                                                                     report, and caused the very serious charge of attempted murder to be filed
                                      OOQONMAUJNHOQOOQONUIAUJNl-‘O




11                                                                   him.
12                                                                          32.   Plaintiff LOCKETT was jailed, with a bail that he could not afford to
13                                                                   post for eight (8) months, until the case against him was dismissed for lack of
14                                                                   evidence and in the interest of justice.
                                                                                                  ofjustice.
15                                                                          33.   On January 22, 2016, shortly after the arrest of Plaintiff LOCKETT, his
16                                                                                                    ﬁled a citizen complaint against Defendants
                                                                     mother, Plaintiff MICHELLE DAVIS filed
17                                                                   ORREGO and ALDAMA for their illegal actions as described above, including
18                                                                   using unconstitutional and excessive force against Plaintiff LOCKETT.
19                                                                          34.                                      ﬁled regarding Defendants
                                                                                  Although a citizen’s complaint was filed
20                                                                   ORREGO and ALDAMA, Defendants COUNTY, DEPARTMENT, and SHERIFF
21                                                                   failed to investigate or initiate any disciplinary action against Defendants ORREGO
22                                                                   and ALDAMA.
23                                                                          35.   Instead, within approximately one (1) month after Plaintiff MICHELLE
24                                                                         ﬁled her citizen’s
                                                                     DAVIS filed    citizen’s complaint as described herein, and in an apparent
25                                                                                   ﬁling the complaint, deputies of Defendant DEPARTMENT searched
                                                                     retaliation for filing
26                                                                   the residence of Plaintiffs MICHELL DAVIS and CLYDE DAVIS.
27                                                                          36.   Plaintiffs MICHELLE DAVIS and CLYDE DAVIS were not home at
28                                                                   the time of the search. They were alerted by a neighbor that the police were
                                                                                                                6
                                                                                       SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 7 of 18 Page ID #:213




                                     1                               searching their home. Plaintiff CLYDE DAVIS returned before the police left and
                                   OOOQONUIAUJNH




                                     2                               was told they were searching for a gun.
                                     3                                     37.    During the service of the search warrant, the front door was breached
                                     4                               such that it was knocked off of its hinges and destroyed. The remainder of Plaintiffs
                                     5                               MICHELLE DAVIS and CLYDE
                                                                                        CLYDE DAVIS’
                                                                                              DAVIS’ home was purposefully damaged. The
                                     6                               police did not serve a Statement of Probable Cause on MICHELLE DAVIS and
                                     7                               CLYDE DAVIS, and thus they were not aware of the factual basis for the search.
                                     8                                     38.    Plaintiffs did not learn until August 2016, when all criminal charges
                                     9                               against Plaintiff LOCKETT were dropped and he was released from jail, that the
10
NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t




                                                                     search was unreasonable, unconstitutional, and based upon false statements by
                                      OOQONMAUJNHOQOOQONUIAUJNl-‘O




11                                                                   Defendants ALDAMA and ORREGO.
12                                                                         39.           16, 2018, Defendant
                                                                                  On May 16,                 ALDAMA’S deposition
                                                                                                   Defendant ALDAMA’S deposition was taken in an
                                                                                                                                 was taken
13                                                                   unrelated Los Angeles Superior Court Case No. TC028803, Taylor v.
                                                                                                                                    v. County of Los
                                                                                                                                              ofLos
14                                                                   Angeles, et
                                                                     Angeles,    al. During
                                                                              er al.        that deposition,
                                                                                     During that deposition, Defendant
                                                                                                             Defendant ALDAMA
                                                                                                                       ALDAMA admitted to “ill
                                                                                                                              admitted to “ill
15                                                                   feelings”
                                                                     feelings” toward
                                                                               toward African
                                                                                      African Americans
                                                                                              Americans in
                                                                                                        in general.
                                                                                                           general. He
                                                                                                                    He also
                                                                                                                       also testified
                                                                                                                            testified that he and
                                                                                                                                      that he and as many
                                                                                                                                                  as many
16                                                                   as 20 other deputies share a common tattoo of a skeleton wearing a military-style
17                                                                   helmet, carrying a rifle                  ﬂames. The rifle
                                                                                        riﬂe and surrounded by flames.    riﬂe and helmet are linked to
18                                                                   the Compton substation of the Los Angeles Sheriff’s
                                                                                                               Sheriff’s Department by the letters
19                                                                   “CPT”
                                                                     “CPT” (shorthand
                                                                           (shorthand for
                                                                                      for Compton)
                                                                                          Compton) on the helmet
                                                                                                   on the helmet and
                                                                                                                 and the
                                                                                                                     the number
                                                                                                                         number “XXVIII”
                                                                                                                                “XXVIII” on the
                                                                                                                                         on the
20                                                                   rifle (for 28th substation). Until these revelations, Plaintiffs did not know the full
                                                                     riﬂe
21                                                                   extent
                                                                     extent of
                                                                            of arresting
                                                                               arresting officers’
                                                                                         officers’ (Defendants
                                                                                                   (Defendants ALDAMA
                                                                                                               ALDAMA and
                                                                                                                      and ORREGO) bias against
                                                                                                                          ORREGO) bias         him
                                                                                                                                       against him
22                                                                   due to his race.
23                                                                                               FIRST CAUSE OF ACTION
24                                                                                                          – EXCESSIVE FORCE
                                                                                           42 U.S.C. § 1983 —
25                                                                    BY PLAINTIFF SHELDON LOCKETT AGAINST DEFENDANTS ORREGO,
                                                                      BY
26                                                                                                 ALDAMA, and DOES 1-20
27                                                                         40.    Plaintiffs reallege each and every paragraph in this complaint as if fully
28                                                                   set forth herein.
                                                                                                                 7
                                                                                    SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 8 of 18 Page ID #:214




                                     1                                     41.      By the actions and omissions described above, Defendants ORREGO,
                                   OOOQONUIAUJNH




                                     2                               ALDAMA, and DOES 1-20
                                                                                      1-20 violated 42 U.S.C. § 1983,
                                                                                                                1983, depriving Plaintiffs of the
                                     3                               following clearly-established and well-settled constitutional rights protected by the
                                     4                               Fourth and Fourteenth Amendments to the United States Constitution:
                                     5                                           a. The right to be free from excessive and unreasonable force in the course
                                     6                                              of arrest or detention as secured by the Fourth and Fourteenth
                                     7                                              Amendments;
                                     8                                           b. The right to be free from unreasonable searches and seizures as secured
                                     9                                              by the Fourth and Fourteenth Amendments;
10                                                                               c.
                                                                                 0. The right to be free from the unlawful use of a Taser as secured by the
NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t
                                      OOQONMAUJNHOQOOQONUIAUJNl-‘O




11                                                                                  Fourth and Fourteenth Amendments; and
12                                                                               d. The right to be free of unlawful, reckless, deliberately indifferent, and
13                                                                                  conscience-shocking excessive force as secured by the Fourteenth
14                                                                                  Amendment.
15                                                                         42.      Defendants subjected Plaintiffs to their wrongful conduct, depriving
16                                                                   Plaintiffs of rights described herein, knowingly, maliciously, and with conscious and
17                                                                   reckless disregard for whether the rights and safety of Plaintiffs and others would be
18                                                                   violated by their acts and/or omissions.
19                                                                         43.      As aa direct
                                                                                    As    direct and proximate result
                                                                                                 and proximate result of
                                                                                                                      of Defendants’
                                                                                                                         Defendants’ acts
                                                                                                                                     acts and/or
                                                                                                                                          and/or omissions
                                                                                                                                                 omissions
20                                                                   as set forth above, Plaintiffs sustained injuries and damages as set forth in this
21                                                                   complaint.
22                                                                         44.      The conduct of Defendants entitles Plaintiffs to punitive damages and
23                                                                   penalties allowable under 42 U.S.C. § 1983
                                                                                                           1983 and California Code of Civil Procedure
24                                                                   § 3294.
25                                                                         45.      Plaintiffs are entitled to reasonable
                                                                                                   entitled to reasonable costs
                                                                                                                          costs and
                                                                                                                                and attorneys’
                                                                                                                                    attorneys’ fees under 42
                                                                                                                                               fees under 42
26                                                                   U.S.C. § 1983
                                                                              1983 and California Civil Code § 1021.5.
                                                                                                               1021.5.
27                                                                   ///
28                                                                   ///

                                                                                                                  8
                                                                                      SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 9 of 18 Page ID #:215




                                     1                                                               SECOND CAUSE OF ACTION
                                   OOOQONUIAUJNH




                                     2                                                   – FAILURE TO PROPERLY SCREEN, HIRE, TRAIN,
                                                                        42 U.S.C. § 1983 —
                                     3                                            SUPERVISE, OR DISCIPLINE (MONELL VIOLATION)
                                     4                                BY PLAINTIFF SHELDON LOCKETT AGAINST DEFENDANTS COUNTY,
                                                                      BY
                                     5                                                     DEPARTMENT, SHERIFF,
                                                                                           DEPARTMENT, SHERIFF, and DOES 1-100
                                     6                                     46.      Plaintiffs reallege each and every paragraph in this complaint as if fully
                                     7                               set forth herein.
                                     8                                     47.      The unconstitutional actions and omissions of Defendants COUNTY,
                                     9                               DEPARTMENT, and DOES 1-100
                                                                                          1-100 as well as others employed by or acting on
10                                                                   behalf of Defendant COUNTY, on information and belief, were carried out pursuant
                                                                     behalf
NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t
                                      OOQONMAUJNHOQOOQONUIAUJNl-‘O




11                                                                   to the following customs, policies, practices, and/or procedures of the
12                                                                   DEPARTMENT, stated in the alternative, which were directed, encouraged,
13                                                                   allowed, and/or ratified
                                                                                     ratiﬁed by policy making officers/deputies for Defendants

14
                                                                     COUNTY and DEPARTMENT:

15
                                                                           a. To use or tolerate the use of excessive and/or unjustified force;
                                                                           b. To use or tolerate the use of unlawful tasing of arrestees/detainees;
16
17
                                                                           c. To use or
                                                                              To use or tolerate
                                                                                        tolerate racial
                                                                                                 racial animus by Defendant
                                                                                                        animus by Defendant DEPARTMENT’S
                                                                                                                            DEPARTMENT’S
                                                                                 employees, including the use of racial slurs and epithets during detentions
18
                                                                                 and arrests;
19
                                                                           d. To fail to use appropriate and generally accepted law enforcement
20
                                                                                 procedures for detentions and arrests;
21
                                                                           e. To cover up violations of constitutional rights by all of the following:
                                                                                                                                            following:
22
                                                                                   i.    By failing to properly investigate and/or evaluate complaints or
23
                                                                                         incidents of excessive and unreasonable force, and/or unlawful
24
                                                                                         seizures;
25
                                                                                  ii.    By ignoring and/or failing to properly and adequately investigate
26
                                                                                         and discipline unconstitutional or unlawful police activity, including
27
                                                                                         the proliferation
                                                                                         the proliferation of
                                                                                                           of “cliques”
                                                                                                              “cliques” or
                                                                                                                        or “gangs” within the
                                                                                                                           “gangs” within the Defendant
                                                                                                                                              Defendant
28

                                                                                                                   9
                                                                                        SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 10 of 18 Page ID #:216




                                      1                                      DEPARTMENT, which has a long history of such cliques/gangs
                                    OOOQONUIAUJNH




                                      2                                      dating back to the early 1970’s.
                                                                                                      1970’s. Such cliques/gangs include the Little
                                      3                                      Devils, Cavemen, Vikings, Regulators, 3000 Boys, Jump Out Boys,
                                      4                                      and now a heretofore unknown clique/gang within the Compton
                                      5                                      Sheriff’s
                                                                             Sheriff’s station,
                                                                                       station, whose ranks include approximately 20 deputies,
                                      6                                      including Defendant ALDAMA.
                                      7                               iii.   Said cliques/gangs are responsible for violent illegal acts and are
                                      8                                      rewarded for those acts. Plaintiffs are informed and thereupon allege
                                      9                                      that some senior commanders within the Defendant DEPARTMENT
 10                                                                          are clique/gang members and have tattoos tying them to their gangs.
 NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t
                                       OOQONMAUJNHOQOOQONUIAUJNt-‘O




 11                                                                   iv.
                                                                      iv.    Plaintiffs are informed and believe and thereupon allege that said
 12                                                                          senior commanders know of the proliferation of clique/gangs within
 13                                                                          Defendant DEPARTMENT and that they condone and ratify their
 14                                                                          violent, illegal conduct. Defendant DEPARTMENT and its
 15                                                                          employees, including the aforementioned senior commanders, had a
 16                                                                          policy, practice and/or custom of condoning and allowing said
 17                                                                          cliques/gangs to exist, associate, operate, recruit, and act with
 18                                                                          impunity within the ranks of the DEPARTMENT and a policy,
 19                                                                          practice and/or custom of failing to investigate said cliques/gangs.
 20                                                                    v.    Said policies, customs and/or practices were the moving force
 21                                                                          behind Plaintiffs’
                                                                             behind Plaintiffs’ injuries because Plaintiffs
                                                                                                injuries because Plaintiffs are
                                                                                                                            are informed
                                                                                                                                informed and
                                                                                                                                         and
 22                                                                          believe that Defendants ALDAMA and DOES 1-20
                                                                                                                     1-20 were members
 23                                                                          of the heretofore unknown gang/clique, and that they were
 24                                                                          positioned to commit acts of violence against Plaintiffs in
 25                                                                          association with that membership.
 26                                                                   vi.
                                                                      vi.    By allowing, tolerating, and/or encouraging police officers who:
                                                                                                                                ofﬁcers who:
 27                                                                             1.         ﬁle complete and accurate police reports;
                                                                                1. Fail to file
 28                                                                             2. File false police reports;

                                                                                                        10
                                                                                                        10
                                                                             SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 11 of 18 Page ID #:217




                                      1                                                    3. Make false statements;
                                    OOOQONUIAUJNH




                                      2                                                    4. Intimidate, bias, and/or coach witnesses to give false
                                      3                                                       information
                                                                                              information and/or
                                                                                                          and/or to bolster officers’
                                                                                                                 to bolster officers’ stories;
                                                                                                                                      stories; and/or
                                                                                                                                               and/or
                                      4                                                    5. Obstruct or interfere with investigations of unconstitutional or
                                      5                                                       unlawful police conduct by withholding and/or concealing
                                      6                                                       material information;
                                      7                                           f. To
                                                                                     To allow,
                                                                                        allow, tolerate,
                                                                                               tolerate, and/or
                                                                                                         and/or encourage
                                                                                                                encourage aa “code
                                                                                                                             “code of
                                                                                                                                   of silence”
                                                                                                                                      silence” among
                                                                                                                                               among law
                                                                                                                                                     law
                                      8                                              enforcement officers and DEPARTMENT personnel, whereby an
                                      9                                              officer/deputy or member of the DEPARTMENT does not provide
 10                                                                                  adverse information against a fellow officer/deputy or member of the
 NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t
                                       OOQONMAUJNHOQOOQONUIAUJNl-‘O




 11                                                                                  DEPARTMENT; and
 12                                                                               g. To use or tolerate inadequate, deficient,
                                                                                                                    deﬁcient, and improper procedures for
 13                                                                                  handling, investigating, and reviewing complaints of officer
                                                                                                                                          ofﬁcer misconduct
 14                                                                                  made under California Government Code § 910.
 15                                                                         48.      Defendants subjected Plaintiff LOCKETT to their wrongful conduct,
 16                                                                   depriving Plaintiff LOCKETT of rights described herein, knowingly, maliciously,
 17                                                                   and with conscious and reckless disregard for whether the rights and safety of
 18                                                                   Plaintiff LOCKETT and others would be violated by their acts and/or omissions.
 19                                                                         49.      As aa direct
                                                                                     As    direct and proximate result
                                                                                                  and proximate result of
                                                                                                                       of Defendants’
                                                                                                                          Defendants’ acts
                                                                                                                                      acts and/or
                                                                                                                                           and/or omissions
                                                                                                                                                  omissions
 20                                                                   as set forth above, Plaintiff
                                                                                          Plaintiff LOCKETT sustained injuries and damages as set forth in
 21                                                                   this complaint.
 22                                                                         50.      The conduct of Defendants entitles Plaintiff LOCKETT to punitive
 23                                                                   damages and penalties allowable under 42 U.S.C. § 1983
                                                                                                                        1983 and California Code of
 24                                                                   Civil Procedure § 377.20, et seq.
 25                                                                         51.      Plaintiff LOCKETT is
                                                                                                       is entitled
                                                                                                          entitled to reasonable costs
                                                                                                                   to reasonable costs and
                                                                                                                                       and attorneys’
                                                                                                                                           attorneys’ fees
                                                                                                                                                      fees
 26                                                                   under 42 U.S.C. § 1983
                                                                                        1983 and California Code of Civil Procedure § 377.20, et seq.
 27                                                                         52.      Defendants COUNTY, DEPARTMENT, SHERIFF, and DOES 11
 28                                                                   through 20 failed to properly hire, train, instruct, monitor, supervise, evaluate,

                                                                                                                  11
                                                                                                                  ll
                                                                                       SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 12 of 18 Page ID #:218




                                      1                               investigate, and discipline Defendants ALDAMA, ORREGO, and DOES 11 through
                                    OOOQONUIAUJNH




                                      2                               20, as well as other DEPARTMENT personnel, with deliberate indifference to
                                      3                               Plaintiff LOCKETT’S constitutional rights, which were thereby violated as
                                      4                               described above.
                                      5                                     53.    The unconstitutional actions and/or omissions of Defendants and other
                                      6                               DEPARTMENT personnel, as described above, were approved, tolerated, and/or
                                      7                               ratified by policy-making officers
                                                                      ratiﬁed                   ofﬁcers for the DEPARTMENT.
                                      8                                     54.    Plaintiff LOCKETT is informed and believes and thereon alleges that
                                      9                               the details of the subject incident were revealed to the authorized policymakers
 10                                                                   within the COUNTY and DEPARTMENT, including SHERIFF, and that such
 NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t
                                       OOQONMAUJNHOQOOQONUIAUJNl-‘O




 11                                                                   policymakers have
                                                                      policymakers have direct
                                                                                        direct knowledge
                                                                                               knowledge of
                                                                                                         of the
                                                                                                            the fact that Plaintiff’s
                                                                                                                fact that              beating, tasing,
                                                                                                                          Plaintiff” s beating, tasing,
 12                                                                   detention, and arrest were not justiﬁed,
                                                                                                     justified, but rather represented an unconstitutional
 13                                                                   display of unreasonable and excessive force.
 14                                                                         55.    Notwithstanding this knowledge, the authorized policymakers within
 15                                                                   the COUNTY and DEPARTMENT, including SHERIFF, have approved of
 16                                                                   Defendants ALDAMA, ORREGO, and DOES 1-20,
                                                                                                          1-20, and have made a deliberate

 17                                                                   choice to endorse these Defendants’
                                                                                endorse these             use of
                                                                                              Defendants’ use of force
                                                                                                                 force against, and detention and arrest of,

 18                                                                   Plaintiff LOCKETT. By doing so, the authorized policymakers within the COUNTY
 19                                                                   and DEPARTMENT have shown affirmative
                                                                                                afﬁrmative agreement with the individual

 20                                                                   Defendant
                                                                      Defendant deputies’
                                                                                deputies’ actions and have ratiﬁed
                                                                                                           ratified the unconstitutional acts of the
 21                                                                   individual Defendants.
 22                                                                         56.    The aforementioned customs, policies, and procedures; the failure to
 23                                                                   properly and adequately hire, train, instruct, monitor, supervise, evaluate,

 24                                                                   investigate, and discipline; as well as the unconstitutional orders, approvals,
 25                                                                   ratification, and toleration of wrongful conduct by DEPARTMENT personnel of
                                                                      ratiﬁcation,

 26                                                                   Defendants COUNTY, DEPARTMENT, SHERIFF, and DOES 11 through 20 were a
 27                                                                   moving force and a proximate cause of deprivations of Plaintiff LOCKETT’s
 28                                                                   clearly-established and well-settled constitutional rights, in violation of 42 U.S.C. §§

                                                                                                                 12
                                                                                                                 12
                                                                                     SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 13 of 18 Page ID #:219




                                      1                               1983.
                                                                      1 983.
                                    OOOQONUIAUJNH




                                      2                                        57.    Defendants subjected Plaintiff LOCKETT to their wrongful conduct,
                                      3                               depriving Plaintiff of rights described herein knowingly, maliciously, and with
                                      4                               conscious and reckless disregard for whether the rights and safety of Plaintiff
                                      5                               LOCKETT and others would be violated by their acts and/or omissions.
                                      6                                        58.    As a direct and proximate result of the unconstitutional actions,
                                      7                               omissions, customs, policies, practices, and procedures of Defendants as described
                                      8                               above, Plaintiff LOCKETT sustained serious and permanent injuries and is entitled
                                      9                               to
                                                                      to damages
                                                                         damages and penalties, costs,
                                                                                 and penalties, costs, and
                                                                                                       and attorneys’
                                                                                                           attorneys’ fees
                                                                                                                      fees as
                                                                                                                           as set
                                                                                                                              set forth
                                                                                                                                  forth above,
                                                                                                                                        above, and punitive
                                                                                                                                               and punitive
 10                                                                   damages against Defendants ORREGO, ALDAMA, SHERIFF, and DOES 1-100
                                                                                                                                   l-lOO in
 NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t
                                       OOQONMAUJNHOQOOQONUIAUJNl-‘O




 11                                                                   their individual capacities.
 12                                                                                                  THIRD CAUSE OF ACTION
 13                                                                                              – UNREASONABLE SEARCH AND SEIZURE
                                                                                42 U.S.C. § 1983 —
 14                                                                                  BY
                                                                                     B                       DAVIS
                                                                                       Y PLAINTIFFS MICHELLE DA VIS AND CLYDE DA
                                                                                                                              DAVIS
                                                                                                                                 VIS

 15                                                                                                AGAINST ALL DEFENDANTS

 16                                                                            59.    Plaintiffs reallege each and every paragraph in this complaint as if fully
 17                                                                   set forth herein.
 18                                                                            60.    By the actions and omissions described above, Defendants ORREGO,
 19                                                                   ALDAMA, COUNTY, DEPARTMENT, SHERIFF, and DOES 1-100
                                                                                                                    1-100 violated 42
 20                                                                   U.S.C. § 1983,
                                                                               1983, depriving Plaintiffs MICHELLE DAVIS and CLYDE DAVIS of the
 21                                                                   clearly-established and well-settled constitutional right to be free from unreasonable
 22                                                                   searches and seizures as protected by the Fourth and Fourteenth Amendments to the
 23                                                                   United States Constitution.
 24                                                                            61.    Defendants subjected Plaintiffs MICHELLE DAVIS and CLYDE
 25                                                                   DAVIS to their wrongful conduct, depriving Plaintiffs MICHELLE DAVIS and
 26                                                                   CLYDE DAVIS of rights described herein, knowingly, maliciously, and with
 27                                                                   conscious and reckless disregard for whether the rights and safety of Plaintiffs
 28                                                                   MICHELLE DAVIS and CLYDE DAVIS and others would be violated by their acts

                                                                                                                   13
                                                                                                                   l3
                                                                                        SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 14 of 18 Page ID #:220




                                      1                               and/or omissions.
                                    OOOQONUIAUJNH




                                      2                                      62.    As aa direct
                                                                                    As    direct and proximate result
                                                                                                 and proximate result of
                                                                                                                      of Defendants’
                                                                                                                         Defendants’ acts
                                                                                                                                     acts and/or
                                                                                                                                          and/or omissions
                                                                                                                                                 omissions
                                      3                               as set forth above, Plaintiffs MICHELLE DAVIS and CLYDE DAVIS sustained
                                      4                               injuries and damages as set forth in this complaint.
                                      5                                      63.    The conduct of Defendants entitles Plaintiffs MICHELLE DAVIS and
                                      6                               CLYDE DAVIS to punitive damages and penalties allowable under 42 U.S.C. §§
                                      7                               1983
                                                                      1983 and California Code of Civil Procedure § 3294.
                                      8                                      64.    Plaintiffs MICHELLE DAVIS and CLYDE DAVIS are entitled to
                                      9                               reasonable costs
                                                                      reasonable costs and
                                                                                       and attorneys’
                                                                                           attorneys’ fees under 42
                                                                                                      fees under 42 U.S.C.
                                                                                                                    U.S.C. §§ 1983
                                                                                                                              1983 and
                                                                                                                                   and California
                                                                                                                                       California Civil
                                                                                                                                                  Civil
 10                                                                   Code § 1021.5.
 NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t




                                                                             1021.5.
                                       OOQONMAUJNHOQOOQONUIAUJNl-‘O




 11                                                                                  TOLLING UNDER GOVERNMENT CODE §8 945.3
 12                                                                          65.    Plaintiffs reallege each and every paragraph in this complaint as if it is
 13                                                                   fully set forth here.
 14                                                                          66.    Plaintiff LOCKETT is entitled to the tolling provisions of California
 15                                                                   Government Code § 945.3, which provides for tolling in any civil action for
 16                                                                   damages against a police officer or police department based upon conduct relating to
 17                                                                   the offense for which the accused is charged, including an act or omission in
 18                                                                   arresting or detaining the accused, while the charges against the accused are pending
 19                                                                   before a justice, or municipal or superior court.

 20                                                                          67.    Plaintiff LOCKETT was accused of and charged with attempted murder

 21
                                                                      following his arrest by Defendants ORREGO and ALDAMA and held in jail
                                                                                                                                       jail while
                                                                      the charge(s) were pending against him in superior court.
 22
                                                                             68.    All of Plaintiff LOCKETT’S
                                                                                                     LOCKETT’S claims brought in this case, including
 23
                                                                      those pursuant to 42 U.S.C. § 1983,
                                                                                                    1983, arise out of the January 15,
                                                                                                                                   15, 2016 arrest by
 24
                                                                      Defendants. The attempted murder charge cannot be separated from the civil rights
 25
                                                                      violations alleged in this complaint and the claims are therefore related to the
 26
                                                                      attempted murder charge.
 27
                                                                             69.    Defendants ORREGO and ALDAMA used excessive force against
 28
                                                                      Plaintiff LOCKETT in the course of his arrest and made false statements about him,
                                                                                                                  14
                                                                                                                  14
                                                                                      SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 15 of 18 Page ID #:221




                                      1                               including falsely communicating over police radio that Plaintiff LOCKETT had a
                                    OOOQONUIAUJNH




                                      2                               gun even though Plaintiff LOCKETT was not armed at the time of the incident, and
                                      3                               writing a false police report. These actions led to Plaintiff LOCKETT being charged
                                      4                               with attempted murder.
                                      5                                      70.    Pursuant to Government Code § 945.3, Plaintiff Lockett is entitled to
                                      6                               tolling during the time the attempted murder charge was pending against him.
                                      7                                                             EQUITABLE TOLLING

                                      8                                      71.    Plaintiffs reallege each and every paragraph in this complaint as if it is

                                      9
                                                                      fully set forth here.

 10
                                                                             72.    The
                                                                                    The statute
                                                                                        statute of
                                                                                                of limitations
                                                                                                   limitations on
                                                                                                               on Plaintiffs’
                                                                                                                  Plaintiffs’ claims was equitably
                                                                                                                              claims was           tolled.
                                                                                                                                         equitably tolled.
 NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t
                                       OOQONMAUJNHOQOOQONUIAUJNl-‘O




                                                                                                   of Plaintiffs’
                                                                      Defendants had timely notice of Plaintiffs’ claims, Defendants were not prejudiced
 11
                                                                      by the
                                                                         the delay
                                                                             delay in
                                                                                   in filing
                                                                                      ﬁling Plaintiffs’
                                                                                             Plaintiffs’ initial
                                                                                                         initial complaint
                                                                                                                 complaint in
                                                                                                                           in July
                                                                                                                              July 2018,
                                                                                                                                   2018, and
                                                                                                                                         and Plaintiffs’
                                                                                                                                             Plaintiffs’
 12
                                                                      conduct was reasonable and in good faith.
 13
                                                                             73.    There was timely notice of the civil rights claims against Defendants.
 14
                                                                      Defendants were on notice, via the citizen complaint made against them by Plaintiff
 15
                                                                      MICHELLE DAVIS on or about January 22, 2016, that Defendants had used
 16
                                                                      excessive force against Plaintiff
                                                                                              Plaintiff LOCKETT during his arrest on January 15,
                                                                                                                                             15, 2016, in
 17
                                                                      violation of Plaintiff LOCKETT’S
                                                                                             LOCKETT’S civil rights. As of August 2016, Defendants were
 18
                                                                      aware that the arrest and subsequent imprisonment were based on false statements
 19
                                                                      and unjustified because all criminal charges were dropped against Plaintiff
 20
                                                                      LOCKETT for lack of evidence. At that time, Plaintiffs MICHELLE DAVIS and
 21
                                                                      CLYDE DAVIS also became aware that the alleged search for a gun at their home
 22                                                                                        unjustified, as the search warrant was based upon false
                                                                      was unreasonable and unjustiﬁed,
 23                                                                   statements by Defendants.
 24                                                                          74.    Defendants are not prejudiced by any delay in bringing this case. There
 25                                                                   are no defenses, information, or witnesses unavailable now, but that would have
 26                                                                   been available in January 2018.
 27                                                                          75.    Plaintiff LOCKETT asserted the claims set forth in this complaint
 28                                                                                                                             months’ tolling
                                                                      within the two-year limitations period plus the eight (8) months’         while he
                                                                                                                                        tolling while he

                                                                                                                  15
                                                                                                                  15
                                                                                      SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 16 of 18 Page ID #:222




                                      1                               was in jail from January through August 2016.
                                    OOOQONUIAUJNH




                                      2                                      76.      At all times, Plaintiffs acted reasonably and in good faith.
                                      3                                       DELAYED DISCOVERY EXCEPTION TO THE STATUTE OF
                                      4                                                                     LIMITATIONS
                                      5                                      77.      Plaintiffs reallege each and every paragraph in this complaint as if
                                                                                                                                                        if it is
                                      6                               fully set forth here.
                                      7                                      78.      Plaintiffs MICHELLE DAVIS and CLYDE DAVIS are entitled to the

                                      8                               delayed discovery exception to the statute of limitations because they did not know

                                      9
                                                                      that the search of
                                                                                      of their home was based upon false statements until after the criminal

 10
                                                                      charges against Plaintiff LOCKETT were dismissed and he was released from jail
                                                                                                                                                jail
 NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t
                                       OOQONMAUJNHOQOOQONUIAUJNl-‘O




                                                                      custody in August 2016. Plaintiffs were not served with a Statement of Probable
 11
                                                                      Cause explaining the basis for the search at any time.
 12
                                                                             79.      Because Plaintiffs MICHELLE DAVIS and CLYDE DAVIS did not
 13
                                                                      discover that the search of their home was unreasonable and unconstitutional until
 14
                                                                      August of 2016, the two-year statute of limitations on their claims should extend to
 15
                                                                                                                    ﬁled.
                                                                      August of 2018, making their complaint timely filed.
 16
                                                                                                         PRAYER FOR RELIEF
 17
                                                                             WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of
 18
                                                                      them, as follows:
 19
                                                                             1.
                                                                             1. Compensatory and exemplary damages in an amount according to proof
 20
                                                                                   and which is fair, just, and reasonable;
 21
                                                                             2. Punitive damages under 42 U.S.C. § 1032
                                                                                                                   1032 and California law in an amount
 22
                                                                                   according to proof
                                                                                                proof and which is fair, just, and reasonable (as to the
 23
                                                                                   individual Defendants only);
 24
                                                                                All other
                                                                             3. All other damages, penalties, costs,
                                                                                          damages, penalties, costs, interest,
                                                                                                                     interest, and
                                                                                                                               and attorneys’
                                                                                                                                   attorneys’ fees
                                                                                                                                              fees as
                                                                                                                                                   as allowed
                                                                                                                                                      allowed
 25
                                                                                   by 42 U.S.C. §§ 1983
                                                                                                   1983 and 1988;
                                                                                                            1988; and 1021.5;
                                                                                                                      1021.5; California Civil Code §§ 52,
 26
                                                                                   et seq., 52.1, and 51.7, and as otherwise may be allowed by California
 27
                                                                                   and/or Federal law.
 28
                                                                      ///
                                                                      ///
                                                                                                                    16
                                                                                                                    16
                                                                                        SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 17 of 18 Page ID #:223




                                      1                                     4. Injunctive relief as follows:
                                    OOOQONUIAUJNH




                                      2                                           a. An order prohibiting Defendants and their deputies from unlawfully
                                      3                                               interfering with the rights of Plaintiff and others to be free from
                                      4                                               unreasonable searches and seizures and excessive and unreasonable
                                      5                                               force;
                                      6                                           b. An order prohibiting Defendants and their deputies from engaging in
                                      7                                               a code of silence as may be supported by the evidence in this case;
                                      8                                           c.
                                                                                  0. An order requiring Defendants to train all DEPARTMENT law
                                      9                                               enforcement officers
                                                                                                  ofﬁcers concerning generally accepted and proper
 10                                                                                   tactics and procedures for the use of force; and
 NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t
                                       OOQONMAUJNHOQOOQONUIAUJNl-‘O




 11                                                                               d. An order requiring Defendants to be retrained in non-deadly force
 12                                                                                   such as tasing.
 13
 14                                                                   DATED: November 16,
                                                                                      16, 2018                 Respectfully submitted,
 15
                                                                                                               THE SWEENEY FIRM
 16
 17                                                                                                            and
 18
                                                                                                               GLICKMAN & GLICKMAN,
 19                                                                                                            A LAW CORPORATION
 20
 21                                                                                                            By        /s/ Nicole E. Hoikka
 22                                                                                                                      John E. Sweeney
                                                                                                                         Steven C. Glickman
 23                                                                                                                      Nicole E. Hoikka
 24                                                                                                                      Attorneys for Plaintiffs SHELDON
                                                                                                                         LOCKETT, MICHELLE DAVIS, and
 25
                                                                                                                         CLYDE DAVIS
 26                                                                   ///
                                                                      ///
 27                                                                   ///
                                                                      ///
 28                                                                   ///
                                                                      ///
                                                                                                                    17
                                                                                                                    17
                                                                                    SECOND AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-05838-PJW Document 41 Filed 11/16/18 Page 18 of 18 Page ID #:224




                                      1                                                        DEMAND FOR JURY TRIAL
                                    OOOQONUIAUJNH




                                      2                                    Plaintiffs demand a trial by jury.
                                      3
                                      4                               DATED: November 16,
                                                                                      16, 2018              Respectfully submitted,
                                      5
                                                                                                            THE SWEENEY FIRM
                                      6
                                      7                                                                     and

                                      8                                                                     GLICKMAN & GLICKMAN,
                                      9                                                                     A LAW CORPORATION

 10
 NNNNNNNwmr—‘r—tr—‘r—tr—‘r—‘r—tr—‘r—tr—t
                                       OOQONMAUJNHOQOOQONUIAUJNl-‘O




 11                                                                                                         By      /s/ Nicole E. Hoikka
                                                                                                                 John E. Sweeney
 12
                                                                                                                 Steven C. Glickman
 13                                                                                                              Nicole E. Hoikka
 14                                                                                                              Attorneys for Plaintiffs SHELDON
                                                                                                                 LOCKETT, MICHELLE DAVIS, and
 15                                                                                                              CLYDE DAVIS
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                                                                 18
                                                                                                                 18
                                                                                   SECOND AMENDED COMPLAINT FOR DAMAGES
